Kerkhof v Lasalle Ambulance Inc. (2022 NY Slip Op 00588)





Kerkhof v Lasalle Ambulance Inc.


2022 NY Slip Op 00588


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1074 CA 21-00303

[*1]JAMES KERKHOF, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF RUBIANN KERKHOF, DECEASED, AND ACEA M. MOSEY, ERIE COUNTY PUBLIC ADMINISTRATOR, AS CO-EXECUTOR OF THE ESTATE OF RUBIANN KERKHOF, DECEASED, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vLASALLE AMBULANCE INC., DOING BUSINESS AS AMERICAN MEDICAL RESPONSE, DOING BUSINESS AS RURAL/METRO CORP., AND CARLOS R. ROSALES, DEFENDANTS-RESPONDENTS-APELLANTS. 


FEROLETO LAW, BUFFALO (JOHN FEROLETO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.
GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered February 16, 2021. The order, among other things, permitted plaintiffs to bring a motion for summary judgment and denied the motion for summary judgment on the issues of negligence and serious injury. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 20, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court